Griffin Smith, Chief Justice. The appeal is from action of the court in declining to vacate an anti-picketing injunction laid in 1950. The decree was affirmed December 11. Self v. Taylor, 217 Ark. 953, 235 S. W. 2d 45. Evidence influencing the former decision was conclusive of the proposition that Electrical Workers, Local No. 700, had undertaken through coercive measures to compel Leon E. Taylor Electric Company (a business individually owned by Taylor) to contract with the union in circumstances showing that the purpose was to procure an agreement that did not, by any written expression, preclude the employer from utilizing non-union men, but the unexpressed intent was to refrain from working with any who did not belong to the organization. In the opinion this paragraph appears: “The contract itself, the circumstances of its proposal, the constitution of the international union (which forbids union members from working on the job with non-union men) as made in effect a part of the contract, the testimony of union representatives that their members would not work under the contract if non-union members were employed — all of these things must be considered in deciding whether the finding of the Chancellor as to the purpose of picketing is supported by thé evidence. Unless we blind ourselves to reality it is apparent that a closed shop is the union’s objective in picketing.” We agree with appellant that an injunction may be modified or vacated after lapse of the term. See Local Union No. 656 et al v. Thompson, Trustee, 221 Ark. 509, 254 S. W. 2d 62. We have also said that the right to strike (insofar.as legal restrictions may operate) is .absolute, and-within reasonable limitations the right to picket is protected by the state with the same impartial considerations that sustain the employer’s freedom in. conducting a lawful business in a legitimate manner. In asking that the injunction be dissolved, appellant insists that conditions have materially changed. It is also the union’s position that with the injunction in effect it is unable to negotiate with Taylor on equal terms. . Self is business representative for Local Union No. 700, International Brotherhood of Electrical Workers. The union has four contracts in Ft. Smith and operates in seventeen North West Arkansas counties. It has slightly modified contracts which the court found four years ago were made with unexpressed reservations that Act 101 of 1947 would be shunted should the equal rights concept actuating Amendment No. 34 be applied in practice by the employer. In March, 1954, new contracts were prepared before expiration of the old ones. Employers who had union agreements appear to have acquiesced in this mid-term procedure, but no proposal has been made' to Taylor. The Chancellor expressly found that his injunction did not affect friendly negotiations, and the inference is clear that union representatives are at liberty to meet with Taylor, or at least to undertake negotiations, and proceed in all respects as though no injunction existed, except that they may not picket to influence action.- It is true that the court found from testimony that the International Brotherhood’s constitution and by-laws prohibit union men from working with non-union employes, and further, that a contract made at this time which did not exclude employment of non-union workers was not susceptible of enforcement by Local No. 700. Hence, if Taylor should consummate negotiations and sign a contract such as the one now proposed, and then should exercise the rights conferred by Amendment No. 34 and Act 101, union protection against a walkout would be negligible. But no lawful contract has been proposed directly to Taylor. We therefore agree with the Chancellor that there is nothing in the injunction to prevent the union from negotiating on an equal footing. Affirmed. Mr. Justice George Bose Smith, Mr. Justice Ward, and Mr. Justice Bobinson, dissent.